Order issued October ~ , 2012




                                             In The
                                 (£ourt of .Appeal
                           afth 3iatrict of      at 3atta
                                     No. 05-12-00418-CV


                      NORTH CENTRAL DISTRIBUTORS, INC., Appellant



                          MINYARD FOOD STORES, INC., Appellee


                                           ORDER

        We GRANT appellant’s October 16, 2012 motion for an extension time to file a reply brief.

    ORDER the reply brief tendered to this Court by appellant on October 16, 2012 filed as of the

date of this order.